This opinion was
                                                                          filed for record
    rrnEv                                                             atQo^ on
     IN CLtmCS OFFICE ^
lUPnCOOURnEIRROFWMHMQTm                                                              ■


k IM7E JilL 1 11 ?fl1jl^                                                 Susan L. Carlson
                                                                       Supreme Court Clerk
R^/Ua   Iaaaaa-I- . u\\ .
     CHIEF Mjsnce


                IN THE SUPREME COURT OF THE STATE OF WASHINGTON


 JARED KARSTETTER and JULIE
 KARSTETTER, his spouse, who together
 form a marital community,

               Petitioners,                               No. 95531-0




 KING COUNTY CORRECTIONS GUILD,                           Filed     JUL 1 e 201S
 a nonprofit corporation doing business as
 a labor union; RANDY WEAVER, SONYA
 WEAVER, LEONARD ORTH, KATHERINE
 ORTH, GARRIN CLARK, GABRIEL VIGIL,

               Respondents,

        and


 WILLIAM B. AITCHISON, ANIL S. KARIA,
 TREVOR CALDWELL, Individually and as
 representatives; and PUBLIC SAFETY LAW
 GROUP, a legal services public corporation,

               Defendants.




        WIGGINS, J.—Far from the lawyers of old, who tolled "alone In a solitary

 office . . . unhallowed by humanizing domestic associations,"^ today's attorneys often

 work together with lawyers and nonlawyers alike, for clients ranging from nonprofits



 ■' Herman Melville, Bartleby, the Scrivener, in Legal Fictions: Short Stories about Lawyers and
 THE Law 224, 248 (Jay Wishingrad ed., 1992).
Karstetter et ux. v. King County Corn Guild et a!., No. 95531-0


and government agencies to massive, multijurisdictional corporations. See Hugh D.
Spitzer, Model Rule 5.7 and Lawyers in Government Jobs—How Can They Ever Be

"Non-Lawyers'"?, 30 Geo. J. Legal Ethics 45, 47(2017)("An increasing number of law

graduates with licenses to practice are not engaged in traditional legal jobs."); Orly

Lobel, Lawyering Loyalties: Speech Rights and Duties within Twenty-First-Century New

Governance, 77 Fordham L. Rev. 1245, 1262 (2009) (in-house attorneys have

"administrative, managerial, and compliance responsibilities that are outside the direct

scope of their legal roles"); Grace M. Giesel, The Ethics or Employment Dilemma ofln-

House Counsel, 5 Geo. J. Legal Ethics 535, 544 (1992) (explaining that in-house

counsel are considered "an essential component of the management team" by

corporations and that these "attorneys affect the full range of corporate decisions").

The evolution in legal practice has uniquely affected the in-house attorney employee

and generated unique legal and ethical questions unlike anything contemplated by our

Rules of Professional Conduct(RRCs).

       The case before us today presents just such a question: we must decide whether

modern in-house employee attorneys should be treated differently from traditional

private practice lawyers under our RRCs. We conclude that they should.

       Solely in the narrow context of in-house employee attorneys, contract and
wrongful discharge suits are available, provided these suits can be brought without
violence to the integrity of the attorney-client relationship. Accordingly, we hold that

Jared Karstetter alleged legally cognizable claims and pleaded sufficient facts to

overcome a OR 12(b)(6) motion of dismissal. We reverse the Court of Appeals' ruling
Karstetteret ux. v. King County Corr. Guild et a/,, No. 95531-0


dismissing Karstetter's claims and remand the case to the trial court for further

proceedings consistent with this opinion.

                                    Facts and Procedural History

       Karstetter worked for labor organizations representing King County corrections

officers for over 20 years. In 1987, Karstetter began working directly for the King County

Corrections Officers Guild (Guild). Throughout his employment with the Guild,

Karstetter operated under successive 5-year contracts that provided for just cause

termination. This termination clause states.

       Consistent with the rights and expectations of the members that the
       GUILD represents ATTORNEY may be terminated for just cause. The
       definition of Just Cause shall be the same definition that is currently
       contained in the Collective Bargaining Agreement for GUILD members.
       In the event that the GUILD wishes to exercise this provision, due notice
       shall be provided to ATTORNEY and an opportunity to correct any
       behavior that GUILD deems inappropriate. ATTORNEY shall be afforded
       fundamental due process and an opportunity to answer to any and all
       charges. Termination of this Agreement shall be reserved as a final
       option.

CP at 13(employment contract).^

       Eventually, Karstetter formed his own law firm and worked primarily for the Guild.

He offered services to at least one other client. His employment contracts remained

substantially the same. Karstetter's wife also worked for the Guild as Karstetter's office

assistant.




^ The most recent contract between Karstetter and the Guild ran from January 1, 2012 through
December 31, 2016. Karstetter attached an unsigned copy of the contract to his complaint. Based
on Karstetter's allegation that his "contracts have been rolled over continuously since 1987," CP at
4, and despite the lack of signature, it appears the 2012-2016 contract was in force when Karstetter
was terminated in May 2016.
Karstetter et ux. v. King County Corr. Guild et a/., No. 95531-0


       In 2016, the King County ombudsman's office contacted Karstetter regarding a

whistie-biower complaint concerning parking reimbursements to Guild members. The

Guild's vice-president directed Karstetter to cooperate with the investigation. The Guild

sought advice from an outside law firm, which advised the Guild to immediately

terminate Karstetter. In April 2016, the Guild took this advice and, without providing

the remedial options listed in his contract, fired Karstetter.

       In response, Karstetter and his wife filed suit against the Guild, alleging, among

other things, breach of contract and wrongful discharge in violation of public policy. The

Guild moved to dismiss the suit for failure to state a claim. The trial court partially

granted the motion but allowed Karstetter's claims for breach of contract and wrongful

termination to proceed. On interlocutory review, the Court of Appeals reversed and

remanded the case, directing the trial court to dismiss Karstetter's remaining breach of

contract and wrongful termination claims. Karstetter v. King County Corr. Guild, 1 Wn.

App. 2d 822, 407 P.3d 384 (2017). Karstetter sought review here, which we granted.

                                           Analysis

       The Guild argues that Karstetter's breach of contract and wrongful discharge

claims are precluded by our ethical rules and should have been dismissed. Dismissal

under OR 12(b)(6) is warranted only if we conclude that the plaintiff cannot prove any

set of facts justifying recovery. Kinney v. Cook, 159 Wash. 2d 837, 842, 154 P.3d 206

(2007)(quoting Tenore v. AT&T Wireless Servs., 136 Wash. 2d 322, 330, 962 P.2d 104

(1998)). All facts alleged in the complaint are taken as true, and we may consider

hypothetical facts supporting the plaintiff's claim. Id. Whether Karstetter has alleged

legally cognizable claims is a question of law that we review de novo. Hoffer v.
Karstetteret ux.   King County Corr. Guild et al., No. 95531-0


State, 110 Wash. 2d 415, 420, 755 P.2d 781 (1988), adhered to on recons., 113 Wash. 2d
148, 776 P.2d 963 (1989).

       1. RPC 1.16 does not necessarily prohibit in-house attorney employment claims
       RPC 1.16(a)(3) states that "a lawyer shall not represent a client . . . if . . . the

lawyer is discharged." This rule robustly protects a client's right to terminate an attorney

at any time, for any reason. RPC 1.16 cmt. 4; Belli v. Shaw, 98 Wash. 2d 569, 577, 657
P.2d 315 (1983). Clients must trust their lawyers. When a client loses confidence in his

or her attorney, the trust relationship is fractured, and a client must be allowed to

discharge that attorney in order to engage another, better-suited advocate. In this

traditional attorney-client relationship, RPC 1.16 would almost certainly prohibit a

lawyer from bringing employment claims against a client. But such an interpretation of

RPC 1.16 is neither required nor reasonable in the nontraditional circumstances of in-

house attorney employees.

      The Guild asserts that to protect individual clients and the public generally,

RPC 1.16 applies to all attorneys without exception. But in and of itself, RPC 1.16 does

not stand for this proposition. The rule simply states that clients may discharge their

attorneys. RPC 1.16(a)(3). The rule specifies no reasons or requirements a client must

meet to discharge an attorney—termination is allowed "at any time, with or without

cause." RPC 1.16 cmt. 4. Importantly, however, RPC 1.16 does not recognize, let alone

discuss, the nontraditional circumstances surrounding in-house attorneys and whether

the rule does or should apply in that context.           We have not "set out any all-

encompassing rule for how violation of any RPC in connection with a contract might

affect that contract's enforceability." LK Operating, LLC v. Collection Grp., LLC, 181
Karstetteret ux. v. King County Corr. Guild et a/., No. 95531-0


Wn.2d 48, 89, 331 P.3d 1147 (2014). Nor have we interpreted our ethical rules as

providing absolute insulation from attorney-client litigation. See Kimball v. Pub. Util.

Dist. No. 1 of Douglas County, 64 Wash. 2d 252, 258, 391 P.2d 205 (1964)(discharged

counsel may seek recovery for unjust enrichment).^ Indeed, our professional rules
themselves "do not apply uniformly to all lawyers." Chism v. Tri-State Constr., Inc., 193
Wash. App. 818, 839, 374 P.3d 193(2016)(citing RPC 1.11 (concerning only government

lawyers)). RPC 1.16 does not expressly prohibit Karstetter's claims.

       2. In-house attorneys face unique employment expectations and should not
           always be treated the same as private practice lawyers under the RPCs
       The unique employment status of and demands on in-house attorneys counsel

against a rigid interpretation of RPC 1.16. Today's legal employees operate differently

from private sector attorneys. See Gen. Dynamics Corp. v. Superior Court, 7 Cal. 4th
1164, 1171-73, 876 P.2d 487, 32 Cal. Rptr. 2d 1 (1994). Economic success for in-

house attorneys, unlike a law firm partner, "is tied directly to a single employer, at whose

sufferance they serve." Id. at 1172; Crews v. Buckman Labs. Int'l, Inc., 78 S.W.3d 852,

860-61 (Tenn. 2002). The professional relationship between corporate counsel and a

client employer is similarly distinct. The duties of today's corporate attorneys have

grown increasingly complex, often including advisory and compliance roles as well as




3 Kimball does not control the outcome of this case. In Kimball, a law firm contracted with a public
utilities district for payment of the firm's fees. 64 Wash. 2d at 255-56. Unlike Karstetter, Kimball
concerned a private law firm, with attorneys who were not considered employees of the utilities
district. See id. Our decision to allow the public entity to terminate the law firm at any time, with or
without cause, id. at 257, does not conflict with today's opinion because the Kimball lawyers were
engaged in the traditional attorney-client relationship to which RPC 1.16 applies. Karstetter's
nontraditional reiationship with his client employer is different and must be analyzed differently.
Kimball is therefore distinguishable.
Karstetter et ux. v. King County Corr. Guild et ai., No. 95531-0


the more general aim of ensuring a successful business. See Gen. Dynamics, 7 Cai. Cas.
4th at 1172; Lobei, supra, at 1262.

       The expectations for in-house attorneys are distinct from outside lawyers. The

expansion of an employee attorney's duties coupled with the professional and financial

dependence on a single client employer "can easily subject [that] attorney to unusual

pressures to conform to organizational goals, pressures that are qualitatively different

from those imposed on the outside lawyer." Gen. Dynamics, 7 Cal. 4th at 1172. While

an outside lawyer enjoys distance and economic independence from the financial

success of his or her client, an in-house attorney is dependent on the "good will and

confidence of a single employer to provide livelihood and career success." Id. at 1182.

And unlike outside counsel, for in-house attorneys with only one client—an employer—

the "withdrawal 'remedy' fails to confront seriously the extraordinarily high cost that

resignation entails." Id. at 1188; see also Peter D. Banick, Case Note, The "In-House"

Whistleblower: Walking the Line between "Good Cop, Bad Cop," 37 Wm. Mitchell L.

Rev. 1868, 1884 (2011)(noting that in-house attorneys often "cannot simply withdraw

from a case or refuse to represent a particular client and forego some attorney's fees");

John Jacob Kabus, Jr., Establishing Corporate Counsel's Right To Sue for Retaliatory

Discharge, 29 Val. U. L. Rev. 1343, 1378 (1995). Thus, the relationship between

corporate counsel and the employer client "cannot be characterized solely as an

attorney-client relationship"; it must be"viewed as an employer-employee relationship

as well." Banick, supra, at 1908; Gen. Dynamics, 1 Cal. 4th at 1171-72.

       A rigid application of RFC 1.16 to all lawyers, including in-house employee

attorneys, not only ignores these abstract and practical distinctions but also overlooks
Karstetter et ux. v. King County Corr. Guild etal., No. 95531-0


that the RPCs were written when few lawyers worked outside the traditional private law

firm practice model. See John M. Burman, Ethical Considerations When Representing

Organizations, 3 Wyo. L. Rev. 581, 582 (2003) (the Model Rules "grew out of the

traditional lawyer-client relationship" (citing C.W. Wolfram, Modern Legal Ethics §

2.6 (1986))): Gen. Dynamics, 7 Cal. 4th at 1171-72 ("The growth In the number and

role of In-house counsel has brought with It a widening recognition of the descriptive

Inadequacy of the nineteenth century model of the lawyer's place and role In society—

one based predominantly on the small- to middle-sized firm."). Today, Increasing

numbers of attorneys work not In law firms but for governments, agencies, and

nonprofits; In human resources, as lobbyists and corporate counsel. See, e.g., Spltzer,

supra, at 47 & nn.1-4 (noting the rise In law graduates working In nontradltlonal jobs

such as government and business); Alternative Careers, Colo. L. (listing nonlegal

public and private sector careers for law graduates In business and finance, human

resources,           nonprofit          administration,           technology,    etc.),

https://www.colorado.edu/law/careers/career-paths/alterhatlve-careers

[https://perma.cc/JE8R-8458]; Alexandra Levit, Rethinking the Law, Wall St. J. (Jan.

31, 2010) (discussing strategies for attorneys seeking nonlegal employment),

https://www.wsj.eom/artlcles/SB126489547645038023 [https://perma.cc/6Z8T-TAEL].

       Despite numerous amendments over the years, our rules have not evolved with

the profession. They are still fundamentally Influenced by "traditional" notions of

lawyer-client relationships. See RPC Scope cmt. 23 ("The structure of these Rules

generally parallels the structure of the American Bar Association's Model Rules of

Professional Conduct."); Gen. Dynamics, 7 Cal. 4th at 1171-72. These traditional
Karstetteret ux. v. King County Corr. Guild et ai., No. 95531-0


undercurrents pose little problem when applying the RPCs to traditional lawyer-client

relationships. We are mindful, however, of the limitations of this traditional influence

when determining whether and how our ethical rules should apply to attorneys working

in nontraditional positions for nontraditional employer clients. See Gen. Dynamics, 7
Cal. 4th at 1185 (noting criticism of cases rejecting in-house attorney wrongful

discharge claims based on rules of professional conduct as reflecting "an unspoken

adherence to an anachronistic model of the attorney's place and role in contemporary

society" as well as "an inverted view of the consequences of the in-house attorney's

essential professional role").

       Given the many changes in legal practice since the RPCs were adopted, we

decline to elevate RPC 1.16 against all competing interests. Concluding otherwise

easily leads to unjust results. For instance, in-house attorneys would lose their jobs

without the recourse afforded to their nonlawyer colleagues. Gen. Dynamics, 7 Cal.
4th at 1188 ("Courts do not require nonlawyer employees to quietly surrender their jobs

rather than 'go along' with an employer's unlawful demands."); Banick, supra, at 1884.

An in-house attorney could be hired by a corporation with an employment contract and

could agree to a scope of work, salary, and termination for cause. The in-house

attorney begins work, performing both legal and nonlegal duties as needed by the

empioyer. The in-house attorney is then summarily fired for reasons not specified in the

contract, perhaps related to legal work, perhaps to nonlegal work.

       Immunizing an employer in this situation from all consequence ignores the

realities of modern legal work and risks creating unconscionable results. We will not

instruct in-house attorneys that our ethical rules allow employers to take away their
Karstetteret ux. v. King County Corr. Guild et a/., No. 95531-0


livelihood and then also leave them without any legal recourse under the facts before

us today.

       We have repeatedly held that violations of the RPCs in the formation of a contract

may render that contract unenforceable as violative of public policy. LK Operating, 181
Wash. 2d at 85. Because RPC 1.16 is not a uniform and unequivocal ban on attorney

employment claims, Karstetter's suit does not violate this rule.'*

       We therefore hold that in the narrow context of in-house attorneys, contract and

wrongful discharge suits are available, provided these suits can be brought "without

violence to the integrity of the attorney-client relationship." Nordling v. N. States Power

Co., 478 N.W.2d 498, 502 (Minn. 1991). In so doing, we join other states whose rules

better fit the modern legal world. E.g., Gen. Dynamics, 7 Gal. 4th at 1178-79; Burkhart

V. Semitool, Inc., 2000 MT 201, 300 Mont. 480, 5 P.3d 1031 (holding the right to

terminate attorney without consequences does not apply to attorney-client relationships

where an attorney is a client's employee); GTE Prods. Corp. v. Stewart, 421 Mass. 22,

653 N.E.2d 161 (1995)(concluding that an in-house attorney may bring an action for

retaliatory discharge against an employer); Parker v. M&T Chems., Inc., 236 N.J.

Super. 451, 566 A.2d 215(1989)(same); cf. Balla v. Gambro, Inc., 145 III. 2d 492, 584
N.E.2d 104, 164 III. Dec. 892 (1991).^


 "The trial courts have at their disposal several measures to minimize or eliminate the potential
untoward effects on both the attorney-client privilege and the interests of the client-employer
resulting from the litigation of such wrongful termination claims by in-house counsel." Gen.
Dynamics, 1 Cal. 4th at 1170.
® While the rule making process would be an advantageous and prudent means of recognizing an
in-house attorney's ability to bring employment claims against client employers, see dissent at 4,
we see no reason to wait for rule making when the case before us presents an opportunity to
resolve this very issue. Indeed, we have not shied away from our duty to decide substantial legal


                                               10
Karstetteret ux. v. King County Corr. Guild et ai., No. 95531-0


       Considering our reexamination and application of RPC 1.16 to in-house attorney

employees, we hold that Karstetter's claims under OR 12(b)(6) should not have been

dismissed. Karstetter sufficiently alleged that he was '"an employee'" to overcome a

OR 12(b)(6) dismissal, CP at 5,14-16(2006"Employee Agreement" between Karstetter

and the Guild), and his employment contract acknowledged the unique financial

benefits and drawbacks of his employment situation: "It is understood that [Karstetter's

salary] is substantially below market rates and is in consideration for the permanent

employment relationship enjoyed by ATTORNEY as well as the unfettered access that

the GUILD has to ATTORNEY Which is essentially 24-hours a day, 7-days a week."

CP at 12. Karstetter refrained from taking on clients that would conflict with his "full-

time services to the Guild" and "severely limited his acceptance of private clients." CP

at 6. Karstetter's just cause termination clause was "the same definition" as contained

in the collective bargaining agreement for nonattorney Guild members. CP at 13. Like

other in-house attorneys, Karstetter's economic and professional success depended

exclusively on the Guild's goodwill and confidence. See Gen. Dynamics, 1 Cal. 4th at

1182. And, unlike private practice attorneys who enjoy some professional and

economic distance from their clients, Karstetter's professional existence was intricately

linked to the Guild.


       For the reasons discussed above, we hold that in-house attorneys may pursue

wrongful discharge and breach of contract claims against their client employers. We



issues in lieu of rule making in the past, even when proposed rules are pending before this court.
E.g., City of Seattle v. Erickson, 188 Wash. 2d 721, 398 P.3d 1124 (2017)(analyzing a defendant's
alleged waiver to challenge the State's peremptory strike of the only black jury member despite the
pending proposed GR 37, which would alter the method of evaluating these claims).

                                                11
Karstetteret ux. v. King County Corr. Guild et si., No. 95531-0


further hold that Karstetter has pleaded facts sufficient tc bring these claims against the

Guild as an in-hcuse attorney employee. See FutureSelect Portfolio Mgmt, Inc. v.

Tremont Grp. Holdings, Inc., 180 Wash. 2d 954, 962-63, 331 P.3d 29 (2014)(dismissal

under CR 12(b)(6) is warranted only if the plaintiff cannot prove '"any set of facts which

would justify recovery'" (internal quotation marks omitted)(quoting KInney, 159 Wash. 2d

at 842)): KInney, 159 Wash. 2d at 842 (all facts alleged in a complaint are taken as true

and we may consider hypothetical facts supporting the plaintiff's claim). Provided

Karstetter's suit does not violate the integrity of the attorney-client relationship, it may

proceed.®

       3. Karstetter sufficiently pleaded whistle-blower protection

       The Guild also contends that even if Karstetter could bring a wrongful discharge

claim, he fails to plead that he was a whistle-blower. Dicomes v. State established four

categories of protected behavior for wrongful discharge claims; (1) refusing to commit

an illegal act, (2) performing a public duty or obligation, (3) exercising a legal right or

privilege, or(4)whistle-blowing. 113 Wn.2d 612,618, 782 P.2d 1002(1989). The Guild

argues that because Karstetter did not "desire[ ] to further the public gpod" when he


® We do not mean or imply that in-house attorneys escape disciplinary action or other
consequences when they are required to take action under ethical rules not at issue in this case.'
For example, if Karstetter is found to have violated the integrity of the attorney-client relationship,
not oniy would his wrongful discharge and breach of contract claims be unavailable under the rule
established today, but he may also face attorney disciplinary action. See RFC 1.6(a) ("A lawyer
shall not reveal information relating to the representation of a client unless the client gives informed
consent."); In re Shafer, 149 Wash. 2d 148, 66 P.3d 1036 (2003)(noting that a whistle-blower statute
did not protect an attorney from disciplinary action for unnecessarily revealing client confidences to
newspapers and the press). Further, our decision today is a narrow one, limited to in-house
attorneys who are employed and operate as private employees for private employers. We do not
opine on matters not before us: employment claims brought by traditional private practice attorneys
and, more specifically, whether Karstetter's employment as an in-house attorney employee would
survive summary judgment. Additional factual issues may arise should Karstetter decide to
proceed with his complaint. Such potential issues are properly resolved at trial.

                                                  12
Karstetter et ux. v. King County Corr. Guild et al., No. 95531-0


provided the requested information (after obtaining permission to do so from his

employer), he is not entitled to whistle-blower protection. We disagree.

       The Guild's argument undercuts the fundamental purpose of our whistle-blower

statutes. Washington's whistle-blower provisions are intended to encourage those with

knowledge of institutional wrongs to come forward in order to safeguard the public.

See, e.g., RCW 42.40.010, .020(2). Such protection is based on, among other things,

the commonsense notion that employers should abide by the law and the intrinsic

importance of fairness and justice in protecting individuals trying to "do the right thing."

Banick, supra, at 1874-77; see Farnam v. CRISTA Ministries, 116 Wn.2d 659,671, 807
P.2d 830 (1991) (stating that Diocomes' whistle-blowing protection focuses on the

employer's wrongdoing, not the employee's actions). Protecting only those who directly

reveal information while sacrificing others who assist them would unjustly narrow the

scope of whistle-blower statutes and caution future whistle-blowers to think twice before

helping other whistle-blowers.

       Here, Karstetter pleaded that he assisted the investigation of a whistle-blower

complaint and alleged that he was fired for doing so. Karstetter's complaint satisfied

the notice pleading rule by containing a short, plain statement of the claims and demand

for judgment sufficient to survive a CR 12(b)(6) challenge on this ground. CR 8.^ Even


^ Because we conclude that Karstetter alleged facts supporting whistle-blower protection under
Diocomes, we do not opine on Karstetter's contention that his actions also qualify as performance
of a public duty or obligation. 113 Wash. 2d at 618. We do, however, take this opportunity to clarify
the appropriate application of the Perritt test. See Gardner v. Loomis Armored, Inc., 128 Wn.2ci
931, 941, 913 P2d 377(1996)(establishing the four elements a plaintiff must prove under the Perritt
test). The test was named after Professor Henry Perritt Jr., who first proposed the test in his 1991
academic treatise. See Henry H. Perritt, Jr., Workplace Torts: Rights and Liabilities § 3.7
(1991). Courts look to the Perritt test for guidance only when the facts of a claimed wrongful


                                                13
Karstetter et ux. v. King County Corr. Guild et al., No. 95531-0


assuming a positive statement of subjective intent to further the public good is required,

we construe pleadings to do substantial justice, and parties may clarify initial pleadings

in the course of summary judgment proceedings. See State v. Adams, 107 Wash. 2d 611,

620, 732 P.2d 149 (1987).

       4. Karstetter's request for attorney fees is premature

        Karstetter sought attorney fees and costs at the Court of Appeals and renews

his request before this court. ROW 49.48.030; RAP 18.1. ROW 49.48.030 awards

reasonable attorney fees to a person "successful in recovering judgment for wages or

salary owed to him or her." But, as the Guild correctly points out, Karstetter has not

recovered any judgment for wages or salary owed to him. Karstetter's request for

attorney fees is premature. Mount Adams Sch. Dist. v. Cook, 150 Wash. 2d 716, 726-27,

81 P.3d 111 (2003); accord Brundridge v. Fluor Fed. Svcs., Inc., 109 Wash. App. 347,

361, 35 P.3d 389(2001)(holding pipe fitters' request for attorney fees arising from their

wrongful termination claim was premature where pipe fitters had not yet obtained

judgment for lost wages). We therefore deny his request for attorney fees.




discharge suit "do not fit neatly into" one of the Diocomes categories. Rose v. Anderson Hay &
Grain Co., 184 Wash. 2d 268, 287, 358 P.2d 1139 (2015). When, as here, a plaintiff meets his or her
burden to allege facts that "fall directly within the realm of wrongful discharge," the four-part Perritt
framework is "unnecessary." /d.; accord Martin v. Gonzaga Univ., 191 Wash. 2d 712, 722-24, 425
P.3d 837(2018). Therefore, the Court of Appeals' reliance on the Perritt test to dismiss Karstetter's
claim was error. See Karstetter, 1 Wash. App. 2d at 831-33.

                                                   14
Karstetter et ux. v. King County Corr. Guild eta!., No. 95531-0


                                         Conclusion

       Our rules of professional conduct do not foreclose an in-house attorney

employee from bringing breach of contract and wrongful discharge claims against an

employer-client. We reverse the Court of Appeals and hold that in the narrow context

of in-house attorneys, contract and wrongful discharge suits are available, provided

these suits can be brought without vioience to the integrity of the attorney-client

relationship. We remand Karstetter's suit to the trial court for further proceedings

consistent with this opinion.




                                             15
Karstetteret ux. v. King County Corr. Guild et al., No. 95531-0




                                                                  —r




     WE CONCUR.




^^hMA}\AAAA^ .                                                         /■ '—7   '




                                              16
Karstetter et wc. v. King County Corr. Guild et al.




                                     No. 95531-0


      OWENS,J. (dissenting) — "A client has a right to discharge a lawyer at any

time, with or without cause." RFC 1.16 cmt. 4. This long-standing ethical rule serves

the important public policy of promoting client trust, attorney loyalty, and public

confidence in attorney-client relationships by mitigating the power differential

between client and attorney in favor of the client. This mandate applied without

exception to every attorney licensed to practice law in Washington—until now. In

opening the door for terminated attorneys to sue their former clients, the majority

upends a hallowed policy and hallmark facet of attorney employment. Because RFC

1.16 clearly memorializes a client's unfettered right to terminate an attorney without

reprisal, I would hold the remedy of contract damages and the tort of wrongful

discharge unavailable as matters of law. If the majority believes an exception to RFC

1.16 is merited for in-house counsel attorneys, the proper method for effectuating such

a change would be through rulemaking.

       Washington law has long held that a client may terminate an attorney at any
Karstetter et itx v. King County Corr. Guild et al. No. 95531-0
Owens, J., Dissenting


time and for any reason, including wantonly or out of caprice. Wright v. Johanson,

132 Wash. 682, 692, 233 P. 16 (1925); Kimballv. Pub. Util. Dist. No. 1 ofDouglas

County, 64 Wash. 2d 252, 257, 391 P.2d 205 (1964). "[I]t follows as a corollary that the

client cannot be compelled to pay damages for exercising a right which is an implied

condition of the contract." Wright, 132 Wash, at 692. Though the rule is a "harsh and

stringent one against the attorney," it is "necessary for the protection of the client in

particular and the public in general." Kimball, 64 Wash. 2d at 257. This court codified

the mle when it promulgated RPC 1.16 as part of the RPCs in 1985.

       Whatever the nature ofthe relationship between Tared Karstetter and the King

County Corrections Guild (Guild), Karstetter remained nonetheless an attorney

subject to the distinct ethical rubric binding on our profession. Insofar as Karstetter's

contract with the Guild contravened RPC 1.16,1 would hold it unenforceable as

violative of public policy. LK Operating, LLC v. Collection Grp., LLC, 181 Wash. 2d
48, 85-89, 331 P.3d 1147(2014). The remedy of contract damages is plainly

anathema to the mandate memorialized in RPC 1.16 safeguarding a client's right to

discharge an attorney. Accordingly, I would hold that the Karstetters failed as a

matter of law to state a breach of contract claim for which relief can be granted.

       Likewise, the tort of wrongful discharge is inappropriate in the attorney context

because attorneys are not governed by the general at-will doctrine, but by a specific

codified rule that expressly protects a client's right to release an attorney for any
Karstetter et ux v. King County Con. Guild et at., No. 95531-0
Owens, J., Dissenting


reason. See Thompson v. St. Regis Paper Co., 102 Wn.2d 219,232,685 P.2d 1081
(1984). Even the California Supreme Court observed that"a majority of courts have
refused to permit the maintenance of such suits on the ground that they pose too great
a threat to the attorney-client relationship." Gen. Dynamics Corp. v. Superior Court,
7 Cal. 4th 1164, 1182, 876 P.2d 487, 32 Cal. Rptr. 2d 1 (1994). Accordingly, I would
hold that the Karstetters failed as a matter of law to state a wrongful discharge claim
for which relief can be granted.

        The majority purports to circumscribe its ruling by allowing terminated in-
 house counsel attorneys to bring contract and wrongful discharge suits'provided
 these suits can be brought without violence to the integrity of the attorney-client
 relationship." Majority at 2. How such a parameter will be enforced, however,
 remains unclear. Thirty-five years ago, this court saw fit to eliminate any such risk to
 the integrity ofthe attorney-client relationship when it promulgated RPC 1.16 as part
 ofthe RPCs. Contrary to the majority's stark characterization of the time period from
 which the RPCs hail, 1985 can hardly be considered the Victorian Era. Rather, the
  underlying policy concerns and objectives ofRPC 1.16—ensuring trust and loyalty
  between attorneys and clients, and mitigating the inevitable power differential-
  remain as relevant today as ever.

         In the majority's view, in-house attorneys are simply different and thus deserve
  different treatment under the law. Never before, however, has an exception to RPC
Karstetter et ux v. King County Corr. Guild et al, No. 95531-0
Owens, J., Dissenting


1.16 been enunciated for any subset of attorneys. Though this court possesses

authority to promulgate, interpret, and enforce the RPCs,Hizey v. Carpenter, 119
Wash. 2d 251, 261, 830 P.2d 646 (1992), pronouncement via judicial opinion is not the

preferred method for amending them. See In re Disciplinary Proceeding Against

Haley, 156 Wash. 2d 324, 346-47, 126 P.3d 1262(2006)(Sanders, J., concurring)("If

we conclude that [a rule needs to be changed], we should simply rewrite the rule ....

Lawyers should not have to read slip opinions to divine their professional

obligations."). When it comes to carving out a dramatic new exception to the RPCs,

best practice would be to engage in rulemaking, which provides due notice through

publication of proposed rules and opportunity for public comment. GR 9(g).

Modifying the mandate of RPC 1.16 through this case undermines both the purpose

and spirit of rulemaking.

       Though I do not extol the Guild for capitalizing on the mandate of RPC 1.16

after 20 years of complicity in contracts establishing mutual expectations of security

in Karstetter's position, the onus was nevertheless on Karstetter as a licensed

Washington attorney to know and uphold the rules governing attorney conduct. I

would not grant him an equitable exemption after the fact, as the majority elects to do.

I respectfully dissent.
Karstetter et ux v. King County Corr. Guild   a/., No. 95531-0
Owens, J., Dissenting